DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.  Claim 10 recites a heat map presentation program.  A computer program, although it is stored on a non-transitory computer readable medium, is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and a claim for a computer program, without the computer-readable medium needed to realize the computer program's functionality, is treated as nonstatutory functional descriptive material since computer program per se is not capable of performing any function (See MPEP 2106).  It is suggested that the 

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application (Claim 10) that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim 
Furthermore, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a visual observation region information acquisition unit, a creation factor detection unit, a heat map creation unit, a heat map display control unit, a movement information acquisition unit, and a user position detection unit in Claim 1-9 and 11-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation the number of viewing times in line 5; Claim 4 recites the remaining creation factor in line 4-5; Claim 4 and 8 recite the determination content in last line;  There are insufficient antecedent basis for these limitations in the claims.
In addition, Claim 1 recites a heat map twice (line 6 and 9).  Similarly, dependent Claim 3 again recites a heat map (line 6).  Claim 4 recites a display mode twice (line 2 and 4).  It is not clear whether those three heat maps and the two display modes are the same heat map (or display mode) or not.
Furthermore, Claims 3 and 11 recites wherein the heat map creation unit creates a heat map of which appearance is different in correspondence with a relative relationship between the user position in the three-dimensional space which is detected by the user position detection unit, and a map position indicating a virtual existing position of the heat map in the three-dimensional space.  It is unclear from which the appearance is different (what happens if the detected user position and the map position indicating the virtual existing position of the heat map are identical).  In other word, it is unclear whether applicant is intended to claim wherein the heat map creation unit creates a heat map according to a relative relationship between the user position in the three-dimensional space which is detected by the user position detection unit, and a map position indicating a virtual existing position of the heat map in the three-dimensional space.
Claim 2, 5-7, 9 and 12 are rejected due to their dependency on Claim 1 and 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Danieau et al. (US 2018/0165830 A1) in view of Tanaka et al. (US 2019/0253743 A1).
Regarding Claim 1, Danieau discloses a heat map presentation device (Fig.5 and [0066]: The second information may for example take the form of a heat map, as illustrated on FIG. 5) comprising:
a visual observation region information acquisition unit that acquires visual observation region information obtained as a result of detecting a region that a viewer is viewing ([0061]: a system 4 configured to determine the point(s) of view, according to a non-limiting embodiment of the present principles) in a three-dimensional ([0044]: A large field-of-view content may be, among others, an immersive video representing a real scene for example, a three-dimension computer graphic imagery scene (3D CGI scene), a point cloud, lightfield) image displayed on a virtual ([0044]: Virtual R4eality (VR), …) three-dimensional space (Fig.1B and [0048]: FIG. 1B shows an example of the large field-of-view content 10, in the non-limiting exemplary form of a 4π steradian video content, according to a particular and non-limitative embodiment of the present principles. FIG. 1B corresponds to a planar representation of the large field-of-view content 10. A part 12 of the large field-of-view content 10 corresponds for example to the part of the large field-of-view content displayed onto an immersive display device adapted to visualize immersive contents, the size of the part 12 being for example equal to the field of view provided by the immersive display device.  [0063]: The apparatus 40 obtains from one or more immersive display devices 41 to 43 a second information that is representative of the viewing directions of the large field-of-view content, i.e. a second information that is representative of the parts (e.g. pixels or blocks of pixels) of the large field-of-view content 10 that are watched by the user wearing/holding/using the immersive display device 41 to 43);
a creation factor detection unit that detects the number of viewing times by the viewer and viewing time by the viewer as a plurality of creation factors for a heat map ([0065]: According to a variant, the second information may comprise the number of times a same viewing direction is detected or measured and/or the time a same viewing direction is detected or measured. According to this variant, the second information comprises the coordinates associated with the viewing direction(s) and the number of times the user watches the content according to each viewing direction (or the time spent to watch the content according to each viewing direction)) 
a heat map creation unit that creates a heat map that is displayed on the three-dimensional space on the basis of the plurality of creation factors detected by the creation factor detection unit; and a heat map display control unit that displays the heat map created by the heat map creation unit on the three-dimensional space (Fig.5 and [0066]: The heat map may for example correspond to an image (i.e. a matrix of pixels) having the same number of columns and rows of pixels as the large field-of-view content. ... According to another variant, one heat map may be generated for the whole content, i.e. may be associated with the whole large field-of-view content. Color information may be associated with the pixels of the heat map, each pixel corresponding to one different viewing direction. The color associated with a given pixel may be determined according to the time spent to watch the large field according to the viewing direction associated with the given pixel (or according to the number of times/images the content is watched according to the viewing direction associated with the given pixel)).
Danieau does not explicitly disclose detecting the number of viewing times by the viewer and viewing time by the viewer as a plurality of creation factors for a heat map for each of a plurality of regions obtained by dividing the three-dimensional image on the basis of the visual observation region information.  However Tanaka, in the same field of endeavor, discloses detecting the number of viewing times by the viewer and viewing time by the viewer as a plurality of creation factors for a heat map for each of a plurality of regions obtained by dividing the three-dimensional image on the basis of the visual observation region information (Fig.6 and [0203]-[0205]: A three-dimensional space corresponding to a video space included in one frame of the content is divided into lattices (for example, cubes of length L) each having a predetermined size, and each lattice is colored (in grayscale) in accordance with the number of gaze points included in the lattice. ... When each lattice is colored in accordance with the number of gaze points in this manner, a heat map that allows determination of the attention region of the content at a glance, in other words, a heat map in which the attention region is visualized can be generated).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Tanaka into that of Danieau and to detect the number of viewing times by the viewer and viewing time by the viewer as a plurality of creation factors for a heat map for each of a plurality of regions obtained by dividing the three-dimensional image on the basis of the visual observation region information in order to generate a heat map more efficiently.

Regarding Claim 2, Danieau discloses further comprising: a movement information acquisition unit that acquires movement information obtained as a result of detecting body movement of the viewer ([0049]: the immersive display device used to visualize the large field-of-view content 10 is for example a HMD (Head-Mounted Display), worn on the head of a user or as part of a helmet. The HMD advantageously comprises … sensor(s) configured for measuring the change(s) of position of the HMD, for example gyroscopes or an IMU (Inertial Measurement Unit), according to one, two or three axes of the real world (pitch, yaw and/or roll axis). The part 12 of the large field-of-view content 10 corresponding to the measured position of the HMD is advantageously determined with a specific function establishing the relationship between the point of view associated with the HMD in the real world and the point of view of a virtual camera associated with the large field-of-view content 10) when the viewer is viewing a desired region during display of the three-dimensional image, wherein the creation factor detection unit further detects a movement situation of the viewer's body which is indicated by the movement information as a creation factor for the heat map with respect to the region that the viewer is viewing which is indicated by the visual observation region information ([0088]: The fifth information may for example be obtained analyzing the behaviour of the user when watching the large field-of-view content, i.e. by analyzing for example whether the immersive display device moves or not during the displaying of the large field-of-view display. For example, when the user does not move at all when watching the content or moves too fast (i.e. the displacement speed of the immersive display device is greater than a determined speed limit), it may be considered that the user is not watching the content).

Regarding Claim 10, Claim 10 is in similar scope to Claim 1 except in the format of “program stored on a non-transitory computer readable medium”.  Therefore the rejection to Claim 1 is also applied to Claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao et al. (US 2019/0180480 A1) discloses dividing a current display region of an original image on a screen into cells and calculating a basic heat of a heat point region in each cell (Abstract and Fig.9) in order to reduce processing time ([0014]).
Wilson et al. (US 9,727,669 B1) discloses normalizing heat scores depending on a position of viewport and a zoom level at which a digital map is being viewed via the view point (Fig.6A-D and col.9 line 32-col.10 line 54).
Chao et al. (US 2013/0101159 A1) discloses detecting persons in a location and sending pedestrian traffic information in a form of heat map.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.